Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically Feng (US 20150269857 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1. 	Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “for each application of a plurality of applications executing on the client device… receiving progress tracking information from at least one application of the plurality of applications.” The claim is unclear as to whether progress tracking information is to be received from each application or from at least one application. Appropriate correction is required.
Claims 21 and 27 are rejected for the same reasons as Claim 1. 
Claims 2-9, 22-26, and 28-31 are rejected for the same reasons as Claims 1, 21, and 27 respectively based upon their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claims 1-2, 21-22, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 20150269857 A1). 
	 
Claim 1	Feng teaches a method for tracking student activity on a client device, the method comprising, by a background process executing on the client device: 
for each application (FIG. 2, Test-Taker App 304) of a plurality of applications  executing on the client device: 
receiving, from the application, a respective context  that defines a respective structure of progress tracking information to be provided by the application in relation to student activities performed within the application; (FIG. 5, step 506, ¶0073, receiving via the Test-Taker App 304, a test information or respective context that defines a respective structure of progress tracking information detailing the tasks the test-taker to be performed) 
receiving progress tracking information from at least one application of the plurality of applications; (FIG. 5, step 508, ¶0073, FIG. 6, step 618, ¶0077, recording the test taker’s performance, i.e. progress tracking information) 
identifying, based on the progress tracking information, the respective context that corresponds to the progress tracking information; (¶0057, identifying the technical requirements corresponding to the recorded information, wherein the test information includes technical requirements) 
utilizing the respective context to interpret and filter the progress tracking information to generate filtered progress tracking information; (FIG. 6, step 626, ¶0080, using respective context to filter the recorded performance for technical requirements, ¶0057, wherein the test information includes technical requirements)
storing the filtered progress tracking information in a remote database;  (FIG. 6, step 640, ¶0084, uploading the recorded test takers performance to a remote device)
generating metadata associated with the filtered progress tracking information; (¶0081, generating metadata associated with the recorded performance, metadata such as recording failures or security concerns) and
transmitting the metadata to at least one service accessible by the client device over a network. (¶0087, transmitting the metadata to the remote computing system)

Claim 2	Feng teaches Claim 1, and further teaches wherein each application of the plurality of applications implements at least a portion of a software framework shared by the background process. (Feng, ¶0056, wherein each app 
)

Claim 21-22 are taught by Feng as described for Claims 1-2 respectively. 
Claim 27-28 are taught by Feng as described for Claims 1-2 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 3-4, 6-9, 23-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20150269857 A1) and in view of Martin et al. (US 20180075766 A1). 

Claim 3	Feng teaches Claim 1, but does not explicitly teach wherein filtering the progress tracking information comprises: determining whether progress tracking is enabled or disabled for each of the plurality of applications; and
discarding the progress tracking information when the progress tracking information is received from any applications for which progress tracking is disabled, or 
processing the progress tracking information when the progress tracking information is received from any applications for which progress tracking is enabled to generate the filtered progress tracking information.
From a related technology, Martin teaches determining whether progress tracking is enabled or disabled for each of the plurality of applications; (Martin, ¶0067, wherein each activity listener dedicated to a particular application, for example, chat application or academic achievement information; wherein a given activity listener determines whether a particular progress tracking is enabled; for example, academic achievement information, ¶0073, FIG. 3, communication information, ¶0101, FIG. 4, social information, ¶0108, FIG. 5) and
discarding the progress tracking information when the progress tracking information is received from any applications for which progress tracking is disabled, or 
processing the progress tracking information when the progress tracking information is received from any applications for which progress tracking is enabled to generate the filtered progress tracking information. (Martin, processing the information to generated filtered progress tracking information, academic achievement information, ¶0073, FIG. 3, communication information, ¶0101, FIG. 4, social information, ¶0108, FIG. 5)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Feng to assess the preference settings for progress tracking, for example whether it’s enabled or not, as described by Martin in order to better account for use preferences and privacy during operation.

Claim 4	Feng teaches Claim 1, but does not explicitly teach wherein filtering the progress tracking information comprises:
receiving a list of active contexts associated with the plurality of applications; 
comparing a context identifier included in the progress tracking information to the list of active contexts to identify the respective context.
 From a related technology, Martin teaches receiving a list of active contexts associated with the plurality of applications; (Martin, FIG. 3, ¶0080, receiving a course listing of assessments associated with applications)
comparing a context identifier included in the progress tracking information to the list of active contexts to identify the respective context. (Martin, FIG. 3, ¶0082, ¶0083, ¶0084, comparing the active context, for example exams u1, portfolios u2, or contributions u3, to the progress information) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Feng to assess the context information for progress tracking as described by Martin in order to better account for use and user circumstances during operation.

Claim 6	Feng teaches Claim 1, but does not explicitly teach wherein the remote database is a network-based storage service apportioned into a plurality of zones storing different data, each zone limited in scope to any combination of at least one of an organization identifier, a class identifier, a user identifier, a context identifier, or a hand-out identifier.
From a related technology, Martin teaches wherein the remote database is a network-based storage service apportioned into a plurality of zones storing different data, (Martin, FIG. 1, ¶0044, Storage Device(s) 114 apportion to zones Grouping Engine 116, U/I Service 118, Network Activity Listeners 120, and Dynamic Regrouping Engine 112) each zone limited in scope to any combination of at least one of an organization identifier, a class identifier, a user identifier, a context identifier, (Martin, each zone limited in scope to a given context, for example ¶0047, Grouping Engine 116, storing data in the context of student groups and course parameters) or a hand-out identifier.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Feng to modify the remote database as described in Martin in order to better store the received information. 

Claim 7	Feng and Martin teaches Claim 6 and further teaches wherein the progress tracking information is stored in a personal zone within the network-based storage service, (Martin, FIG. 1, Networked Activity Listener 120, ¶0071, wherein the content is archived for later analysis, wherein the archive comprises a personal zone) the personal zone associated with a particular user identifier for a user account associated with a client application installed on the client device. (Martin, ¶0080, wherein the content archived is associated with a particular student)

Claim 8	Feng teach Claim 1, but does not explicitly teach wherein the metadata includes a reference to the progress tracking information in the remote database as well as at least one of a class identifier, a user identifier, or a context identifier.
From a related technology, Martin teaches wherein the metadata includes a reference to the progress tracking information (Martin, FIG. 7, ¶0126, wherein the groupings reference progress tracking information) in the remote database as well as at least one of a class identifier, (Martin, ¶0126, wherein the groups comprise a class) a user identifier, (Martin, ¶0126, wherein the groups identifier their respective users) or a context identifier. (Martin, ¶0126, each group having a particular context, for example high or middle performers) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Feng to modify the progress tracking information as described in Martin in order to track progress. 

Claim 9	Lee in view of Feng and Martin teaches Claim 8, and further teaches wherein the context identifier is included in the metadata. (Martin, ¶0126, wherein the grouping metadata identifies the grouping context)

Claims 23-24 and 26 are taught by Feng and Martin as described for Claims 3-4 and 6 respectively.
Claims 29-30 are taught by Feng and Martin as described for Claims 3-4 respectively. 

4.	Claims 5, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20150269857 A1) and Aleem et al. (US 20190318644 A1). 


Claim 5	Feng teaches Claim 1, but does not explicitly teach wherein the progress tracking information stored in the remote database is secured using disk encryption for each zone in the remote database. 
From a related technology Aleem teaches, wherein the progress tracking information stored in the remote database is secured using disk encryption for each zone in the remote database. (Aleem, ¶0095, wherein the system stores information using encryption and is stored separately with restricted movement, i.e. zones)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Feng in order to incorporate encryption techniques in order to better secure remote databases. 

Claim 25 is taught by Feng in view of Aleem as described for Claim 5. 
Claim 31 is taught by Feng in view of Aleem as described for Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442